FILED
                            NOT FOR PUBLICATION                               MAR 09 2011

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 10-50226

               Plaintiff - Appellee,              D.C. No. 3:08-cr-03058-DMS

  v.
                                                  MEMORANDUM *
ALEJANDRO YLIZ AGUIRRE,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Southern District of California
                     Dana M. Sabraw, District Judge, Presiding

                            Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Alejandro Yliz Aguirre appeals from his conviction for various drug

offenses. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

       Aguirre contends that the district court’s instruction to the grand jury

violated the Fifth Amendment by improperly limiting the grand jury’s discretion.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
This contention fails because the instructions here substantially mirrored those

approved in United States v. Cortez-Rivera, 454 F.3d 1038, 1040 (9th Cir. 2006),

and United States v. Navarro-Vargas, 408 F.3d 1184 (9th Cir. 2005) (en banc).

       AFFIRMED.




                                          2                                   10-50226